t c memo united_states tax_court douglas and gina rundlett petitioners v commissioner of internal revenue respondent docket no filed date r issued a notice_of_deficiency determining deficiencies in ps’ federal income taxes for ps’ and tax years the deficiencies primarily stem from r’s determination that ps could not deduct expenses exceeding income from their timeshare activity held ps are liable for a portion of the deficiency for each year as decided herein joseph e mudd for petitioners kenneth c peterson for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of petitioners’ income_tax liabilities for and as determined by respondent after concessions the issues for decision are whether dollar_figure of the travel_expenses petitioners claimed on their schedule c profit or loss from business are nondeductible personal expenses whether petitioners are entitled to deduct losses related to their timeshare operations on the schedule c for the 1petitioners concede that for the tax_year they failed to report interest_income of dollar_figure failed to report capital_gain income of dollar_figure overreported ordinary dividends by dollar_figure and underreported qualified dividends by dollar_figure respondent concedes that petitioners are entitled to itemized_deductions for interest and taxes paid on the rossmoor property of dollar_figure for the tax_year petitioners concede that they withdrew a certificate of deposit early and incurred a penalty of dollar_figure in and that the penalty is not a deductible trade_or_business expense petitioners concede that of the dollar_figure disallowed schedule c- ts expenses legal expenses of dollar_figure are not deductible on schedule c interest and taxes of dollar_figure are not deductible on schedule c and maintenance_expenses of dollar_figure related to the rossmoor property are not deductible on schedule c petitioners concede that for the tax_year they improperly reported dollar_figure as ordinary dividends that should have been reported as qualified dividends and failed to report capital_gains of dollar_figure petitioners concede that they are entitled to deductions claimed on schedule a itemized_deductions for taxes and interest of dollar_figure but not schedule c deductions for the tax_year petitioners concede the dollar_figure adjustment to schedule c expenses for the tax_year timeshare activity schedule c-ts of dollar_figure and dollar_figure for the and tax years respectively findings_of_fact some of the facts have been stipulated and the stipulation of settled issues the stipulated facts and the accompanying exhibits are hereby incorporated by this reference petitioners resided in california at the time they filed their petition petitioner wife ms rundlett spent to hours per week as an insurance agent and petitioner husband mr rundlett spent to hours per week in the construction business during the years at issue petitioners became interested in a timeshare rental_activity in while staying at a resort where a list of timeshares for rent and for sale was posted ms rundlett called the numbers on the list to find out the cost of those timeshares and how much they were renting for on the basis of those calls she determined that the return on the timeshare activity was higher than the interest petitioners were earning on their bank accounts so petitioners gave it a whirl petitioners purchased their first timeshare unit in at laguna surf resort in laguna beach california by purchasing a week timeshare unit petitioners owned the right to use a furnished unit for days during a particular season the complexes where the units were located provided onsite management including but not limited to maid service repair and maintenance front desk service distribution and collection of keys grounds maintenance and other guest services by the end of petitioners owned up to four timeshare units at laguna surf resort during petitioners purchased two more timeshare units at laguna surf resort and four timeshare units at laguna shores resort in laguna beach california petitioners may have also purchased one timeshare unit at the strand in oceanside california by the end of petitioners may have owned timeshare units petitioners and their minor daughter traveled a lot during they traveled for a variety of reasons including previewing timeshares attending insurance agent classes and taking vacations petitioners incurred dollar_figure of expenses during their stays at about hotels and resorts during during their travels related to the timeshare activity petitioners attended timeshare previews and met with representatives who discussed the details of the resorts and gave them tours petitioners were particularly interested in the postpurchase rental program ms rundlett compared the income 2the parties stipulated only may have owned a stated number of units because petitioners did not remember or were unable to prove exactly how many units they owned at a given yearend petitioners did not present any documents of ownership for any of the timeshare units that each unit could generate versus the fees that she would have to pay and the purchase_price the process of viewing the units and listening to the presentations normally took or hours generally because of lead time and marketing requirements a timeshare unit could not be rented out in the year it was purchased ms rundlett’s ultimate goal with respect to the timeshare activity is to own units and use the income to supplement the couple’s retirement income ms rundlett explained that she has been updating her business plan from the beginning maintaining a spreadsheet of what they own what it generates and the costs since its inception in the activity has never been profitable each year in order to rent the timeshare units to third parties ms rundlett would reserve a specific week for each unit during the season that petitioners owned the right to use that unit after she had secured the unit for a particular week ms rundlett advertised by word of mouth and by posting flyers at the resorts it normally took ms rundlett from to hours per unit per year on average to reserve the unit market it and rent 3there is no evidence in the record that this was ms rundlett’s original goal in when she purchased her first timeshare unit at that time petitioners were interested in purchasing one unit to experiment with the activity 4neither the spreadsheet nor the business plan was presented at trial it out ms rundlett does not know how the other owners of the timeshare units used those units during the years at issue from through petitioners reported on their federal_income_tax returns the following amounts of combined salary income gross_income from the timeshare activity expenses from the timeshare activity net_profit_or_loss from the timeshare activity and taxable_income mr and ms rundlett’s combined salary income dollar_figure big_number big_number big_number gross_income from timeshare activity dollar_figure big_number big_number big_number year expenses from timeshare activity dollar_figure big_number big_number big_number net_profit_or_loss from timeshare activity dollar_figure big_number big_number big_number taxable_income dollar_figure big_number big_number big_number on date respondent issued petitioners a statutory_notice_of_deficiency determining income_tax deficiencies of dollar_figure and dollar_figure for the and tax years respectively petitioners timely filed a petition with this court on date a trial was held in los angeles california on date opinion i burden_of_proof the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof as to a factual issue that affects the taxpayer’s tax_liability may be shifted to the commissioner this occurs where the taxpayer introduces credible_evidence with respect to such issue and the taxpayer has inter alia complied with substantiation requirements pursuant to the code and maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioners did not argue that the burden should shift and they failed to maintain required records or comply with the substantiation and cooperation requirements accordingly the burden_of_proof remains on petitioners ii respondent’s contentions respondent contends that the dollar_figure travel expense deduction for comprised nondeductible personal expenses respondent also contends that dollar_figure and dollar_figure of the losses from the timeshare activity in and claimed on schedule c cannot be deducted because the expenses were not paid or 5all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure incurred in carrying_on_a_trade_or_business engaged in for profit pursuant to sec_183 the timeshare units were dwelling units used by petitioners or other owners as residences pursuant to sec_280a or the timeshare activity losses were passive losses pursuant to sec_469 iii travel expense deductions a general rules deductions are a matter of legislative grace and the taxpayer must maintain adequate_records to substantiate the amounts of their income and entitlement to any deductions or credits claimed sec_6001 the taxpayer shall keep such records 503_us_79 sec_1_6001-1 income_tax regs sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast personal living or family_expenses are generally nondeductible sec_262 in certain circumstances the taxpayer must meet specific substantiation requirements to be allowed a deduction under sec_162 or sec_212 see eg sec_274 the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation any expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles in order to deduct such expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment amusement recreation or use of the property the business_purpose of the expense or other item and the business relationship to the taxpayer of the persons entertained using the facility or property or receiving the described gift sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence created at or near the time of the expenditure to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra b schedule c-ts travel expense deduction of dollar_figure for petitioners claimed an dollar_figure expense deduction for travel in although petitioners submitted their credit card bills and certain receipts and respondent stipulated charges at resorts for at trial ms rundlett had difficulty identifying which of the charges were incurred in connection with the timeshare activity and which of the charges were personal while we appreciate that petitioners’ total charges for travel in were dollar_figure and they deducted only dollar_figure in connection with the timeshare activity in adding up the charges ms rundlett identified at trial either dollar_figure or dollar_figure of the charges was connected with petitioners’ timeshare activity at trial ms rundlett explained that of those expenses the charges at the mauian hotel and hale napil in lahaina hawaii one of the charges believed to be the january stay at the 6the difference between these two numbers is a date dollar_figure charge at the la jolla beach club ms rundlett stated that a portion of that i’m sure was related to the timeshare activity but she did not elaborate on how much of it was so related disney grand california resort although she did not for certain remember which of the disney trips a charge at mammoth mountain ski resort a charge in july at laguna surf resort a charge at the four seasons in los angeles and a charge at the w hotel in san francisco were all related to the timeshare activity ms rundlett explained that when she originally prepared information for her return preparer she was very specific about which charges were for the timeshare activity and which were for pleasure but she did not have the documents to demonstrate this at trial and she had trouble or years later remembering which trips were which ms rundlett explained that when she prepared the information she had to go through all my travel bills and then go back and determine where we did previews and what percentage would be appropriate because all the time isn’t for business only a portion of the days we tried to go through and be fair on what made sense for business the heightened or strict substantiation requirements of sec_274 discussed above apply to travel_expenses assuming arguendo that petitioners have met the heightened burden of sec_274 sec_162 specifically excludes from 7petitioners did attempt to introduce a document that ms rundlett prepared during the audit to demonstrate the differences among the resort charges however it was admitted only for the stipulated purpose of establishing what ms rundlett turned over during audit the document was prepared during audit and would therefore not qualify as contemporaneous documentation even if it had been unconditionally admitted deduction any amount that is lavish_or_extravagant under the circumstances petitioners’ home was approximately miles from newport beach when they stayed at that four seasons approximately miles from anaheim california where the disney grand californian resort is located miles from la jolla california where the la jolla beach club is located and miles from laguna beach california where the laguna surf resort and laguna shores resort are located sec_162 also requires that the expenses be ordinary and necessary to be allowed as a business_expense deduction ms rundlett explained that she would bribe her family to tour a timeshare by staying the night usually at a lavish resort and then going to the beach the next day in order to get her family excited about the timeshare activity ms rundlett would mix absolutely business with pleasure and we added on to try to make it enjoyable for the stay we do not find that petitioners have met the requirements of sec_162 and sec_274 thus the dollar_figure of claimed travel_expenses is not deductible iv sec_183 hobby loss respondent next contends that the losses related to petitioners’ timeshare activity are not deductible because the activity was not engaged in for profit within the meaning of sec_183 sec_183 generally disallows deductions attributable to activities not engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the court_of_appeals for the ninth circuit to which an appeal in this case would lie absent stipulation to the contrary has held that an activity is engaged in for profit if the taxpayer’s predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 sec_1 b income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned from the activity the financial status of the taxpayer and elements of personal pleasure or recreation no single factor or set of factors is conclusive in determining whether an activity is engaged in for profit nor is the number of these factors for or against the taxpayer necessarily conclusive in that respect 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs all facts and circumstances with respect to the activity must be taken into account sec_1_183-2 income_tax regs a the manner in which the taxpayer carries on the activity the fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs three common inquiries are considered in this context whether the taxpayer maintained complete and accurate books_and_records for the activity whether the taxpayer conducted the activity in a manner substantially_similar to those of other comparable activities that were profitable and whether the taxpayer changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability giles v commissioner tcmemo_2005_28 sec_1_183-2 income_tax regs ms rundlett explained that she has been updating her business plan from the beginning maintaining a spreadsheet of timeshare units petitioners own what they generate and the costs yet none of these documents were presented at trial originally ms rundlett’s business plan seems to have been a fly- by-the-seat-of-the-pants experiment beginning when she decided to give it a whirl and purchase one timeshare to see how the activity went petitioners stipulated that they did not have any written documents showing estimated profit calculations made prior to purchasing timeshares in through the record shows that petitioners did not prepare any business or profit plans profit or loss statements balance sheets or financial break-even analyses for the activity see dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir there is no evidence in the record that petitioners conducted the activity in a manner substantially_similar to those of other comparable activities that were profitable or changed operating procedures adopted new techniques or abandoned unprofitable methods in a manner consistent with an intent to improve profitability this factor favors respondent b the expertise of the taxpayer or his advisers preparation for the activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices sec_1 b income_tax regs there is no evidence in the record that petitioners ever studied the business of renting timeshare units or consulted with experts this factor favors respondent c the time and effort expended by the taxpayer in carrying on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit a taxpayer’s withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit sec_1_183-2 income_tax regs petitioners did not devote a substantial amount of time to the timeshare activity both petitioners had full-time jobs requiring between and hours per week ms rundlett explained at trial that it took from to hours per unit per year from the time of reserving the unit to actually renting it out this factor favors respondent d the expectation that assets used in the activity may appreciate in value the term ‘profit’ encompasses appreciation in the value of assets such as land used in the activity sec_1_183-2 income_tax regs the value of the assets used in the timeshare activity and their anticipated appreciation or depreciation was not discussed at trial nor was any evidence submitted on this issue this factor is neutral e the success of the taxpayer in carrying on other similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable sec_1_183-2 income_tax regs petitioners did not address this factor at trial and there is no evidence that petitioners carried on any successful businesses in a manner substantially_similar to that of the timeshare activity this factor is neutral f the taxpayer’s history of income or losses with respect to the activity a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs in the years at issue petitioners claimed dollar_figure in losses from an activity that has never been profitable we recognize that the years at issue were the very first years of the activity and the losses have been decreasing since its inception because the timeshare activity has never made a profit but was still in the startup stage during the years at issue we find this factor neutral g the amount of occasional profits if any from the activity the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs the timeshare activity has yet to earn any profits however ms rundlett believed that the return would be higher than interest on her bank accounts the record does show that the amount of the loss is decreasing each year however in the years in the record the activity has lost dollar_figure and earned only dollar_figure we find this factor favors respondent h the financial status of the taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioners earned substantial income from their full-time jobs and the losses from the timeshare activity resulted in substantial tax benefits during the years at issue petitioners earned a combined average in excess of dollar_figure a year from their outside jobs and they deducted an average amount in excess of dollar_figure per year on their joint federal_income_tax returns on account of the timeshare activity losses we find this factor favors respondent i elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs however we also note that a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility 59_tc_312 ms rundlett testified that her family was mixing business with pleasure petitioners and their daughter spent many nights and dollars staying in expensive resorts even when they visited timeshare units within driving distance from their home ms rundlett explained that her family hated going to the previews for the timeshares and that she would have them stay the night so that they could go to the beach the next day and make it an enjoyable trip ms rundlett did spend work time reserving and renting the units that we would not classify as pleasurable or recreational this factor is neutral after considering all of the above factors as applied to the unique facts and circumstances of this case and all other facts we consider relevant we conclude that the timeshare activity was not engaged in for profit within the meaning of sec_183 therefore petitioners are not entitled to deduct expenses in excess of gross_income from the activity v sec_280a because we have found that petitioners were entitled to deduct the activity’s expenses only to the extent of gross_income under sec_183 discussed above we need not determine whether the timeshare units were dwelling units used by petitioners or other owners as residences pursuant to sec_280a vi passive_activity_losses because we have found that petitioners were not entitled to deduct the activity’s expenses beyond the gross_income from the timeshare activity we do not need to determine whether the losses were passive the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
